Order entered February 18, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00818-CV

                        ESTHER ATIGOGO, Appellant

                                         V.

                     TOWNS OF CHAPEL HILL, Appellee

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-03182-2021

                                     ORDER

      Before the Court is appellant’s February 17, 2022 third motion requesting a

thirty-day extension of time to file her brief on the merits. In this Court’s January

19, 2022 order granting appellant’s second extension motion, we cautioned her that

further requests would be disfavored. In her current motion, appellant explains

that she is “STILL awaiting additional documents from the Rent Relief financial

Department”. Because the appellate record is limited to documents that were
before the trial court, see TEX. R. APP. P. 34.5(a)(1), and it does not appear the

documents she is waiting on were before the trial court, we DENY the motion.

      On the Court’s own motion, we extend the deadline for appellant’s brief to

March 7, 2022. We caution appellant that no further extension will be granted and

that failure to file a brief on or before March 7 may result in dismissal of the appeal

without further notice. See id. 38.8(a)(1).

                                              /s/    CRAIG SMITH
                                                     JUSTICE